Ekwall, Judge:
This is an appeal for reappraisement from the finding of value made by the appraiser at the port of New Orleans, La., upon what is described on the invoice and entry as 127 bales of' dyed sisal twine. It was entered at $.09% per pound plus certain charges for colors per unit, plus packing, plus an addition to make market value of $.03 per pound, less certain nondutiable charges.. The appraiser found a value of $.12%, United States currency per lb., plus }{<ji United States currency per lb. for tubes (which are' invoiced as special packing), plus charges for colors at invoice units, less certain nondutiable charges marked X on the invoice, upon a gross weight, basis.
At the trial counsel for the plaintiff stated that his proof would be directed toward proving that the charge for the wooden tubes, which was added on appraisement at %¡£ per lb., should have been at 1 %¡é each. He thereupon called as a witness the examiner of this merchandise at the port of New Orleans who testified that the cost of the wooden tubes was as claimed, 1 %¡é each. From certain notations on the official papers it appears that the value of the merchandise as found by the appraiser represents export value as that value is defined in section 402 (d) of the Tariff Act of 1930.
Upon this record I find the value of the sisal twine to be $.12% per lb., plus $.01% each for tubes (special packing), plus charges for colors. *393at invoiced units, less truck freight'to Progresso, loading and other expenses at Progresso, ocean freight, marine insurance, and consular-invoice fee, as invoiced, upon a gross weight basis.